Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication filed on 07/29/2020.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claim 18 recites terms (i.e. cluster, service nodes) that can be realized as various computer programs. Applicant states in paragraph ¶0020 of their specification (see PgPub 20220038377):
In a data center or enterprise network, it is common to have multiple nodes providing an identical function. The multiple nodes may be provided for purposes of increasing the available throughput by handling many connections in parallel, and/or for the purpose of redundancy. For example, in an illustrative embodiment, eight nodes may be provided that perform an identical function, such as deep packet inspection (DPI) or some other network service. These eight nodes could be physical appliances, or they could be virtual machines in a data center. DPI will be used throughout the present specification as a nonlimiting illustration of a function that such nodes may perform, but it should be understood that the teachings disclosed herein may be extended to apply to any suitable node that provides a network service.

Thus, it is not clear whether the claimed elements (service cluster, service nodes) are tangibly-embodied structural features, or computer programs, per se.  Computer software does not fall within at least one of the four categories of patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites non-transitory computer readable storage medium of claim 4, wherein n = 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilakantan et al. (US Pub 20050091396).

join a multi-node service cluster (see Nilakantan ¶0047-0049 node assignment in a cluster); receive a numeric identifier (see Nilakantan ¶0047-0049 Cluster ID is a unique number);
populate a flow table with the numeric identifier (see Nilakantan ¶0124-0125); discover a new node in the cluster (see Nilakantan ¶0153-0154);
receive a second numeric identifier for the new node (see Nilakantan ¶0156); 
assign the second numeric identifier to one or more home positions for the second numeric identifier within the flow table (see Nilakantan ¶0157-0158); 
load balance remaining positions within the flow table (see Nilakantan ¶0158); and 
upon discovering another new node in the cluster, repeat the receive-assign-load balance sequence for the other new node (see Nilakantan ¶0156-0158).

11. For claim 11, Nilakantan teaches the one or more tangible, non-transitory computer-readable storage media of claim 4, wherein the instructions are further to provide a network security service (see Nilakantan ¶0147).
12. For claim 12, Nilakantan teaches the one or more tangible, non-transitory computer-readable storage media of claim 11, wherein the network security service is a stateful flow-based service (see Nilakantan ¶0147).

14. For claim 14, Nilakantan teaches the one or more tangible, non-transitory computer-readable storage media of claim 4, wherein the new nodes share a common trunk (see Nilakantan ¶0164).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilakantan et al. (US Pub 20050091396), and further in view of Ganesh et al. (US Pub 20140372567).
5. For claim 5, Nilakantan teaches all the limitations of claim 4.  Nilakantan is silent to teach he one or more tangible, non-transitory computer-readable storage media of claim 4, wherein load balancing the remaining positions is according to a deterministic algorithm.  Ganesh teaches load balancing system with a deterministic algorithm.  Please see figure 4 and ¶0029-0030, the deterministic load balancing algorithm is used to distribute traffic.


6. For claim 6, Nilakantan/Ganesh teaches the one or more tangible, non-transitory computer-readable storage media of claim 5, wherein the deterministic algorithm comprises sequentially filling non-home positions with sequentially numeric identifiers of discovered nodes in ascending numerical order (see Ganesh ¶0037-0038).

7. For claim 7, Nilakantan/Ganesh teaches the one or more tangible, non-transitory computer-readable storage media of claim 6, wherein the deterministic algorithm further comprises cycling back to a smallest numeric identifier (see Ganesh ¶0217).

8. For claim 8, Nilakantan teaches all the limitations of claim 4.  Nilakantan is silent to teach the one or more tangible, non-transitory computer-readable storage media of claim 4, wherein the home position for a device is at a numerical offset within a bucket group that corresponds to a numeric identifier for that node.  Ganesh teaches a forwarding data packet system with load balancers and remapping bucket IDs to provide load balancing dynamicity (see Ganesh fig.5 and ¶0096-0098).
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Nilakantan with the 

9. For claim 9, Nilakantan teaches all the limitations of claim 4.  Nilakantan is silent to teach the one or more tangible, non-transitory computer-readable storage media of claim 4, wherein load balancing remaining positions within the flow table comprises applying a deterministic algorithm, wherein the deterministic algorithm comprises cycling through static integer identifications of discovered devices. Ganesh teaches load balancing system with a deterministic algorithm.  Please see figure 4 “stateless static” and ¶0029-0030, and ¶0048 the deterministic load balancing algorithm is used to distribute traffic.
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Nilakantan with the deterministic load balancing algorithm taught by Ganesh in order to distribute the incoming traffic to the servers in a flexible, deterministic and dynamic manner.

10. For claim 10, Nilakantan/Ganesh teaches the one or more tangible, non-transitory computer-readable storage media of claim 9, wherein the deterministic algorithm comprises cycling through static integer identifications of discovered devices in ascending numerical order (see Ganesh ¶0096).


	Ganesh teaches load balancing system with a deterministic algorithm with deep packet inspection (see Ganesh ¶0022).
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Nilakantan with the deep packet inspection of subscriber nodes taught by Ganesh in order to associate certain flows to be associated to specific servers so processing can be consistent.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilakantan et al. (US Pub 20050091396), and further in view of Ziskind et al. (US Pub 20210160548).
15. For claim 15, Nilakantan teaches all the limitations of claim 4.  Nilakantan is silent to teach the one or more tangible, non-transitory computer-readable storage media of claim 4, wherein the new nodes are arranged in a dual stack, comprising a primary stack and a failover stack.
	Ziskind teaches  a live stream control system where applications are configured to direct requests to primary stack, or secondary stack also known as disaster recovery stack (see Ziskind fig.1 and ¶0026 and ¶0033).
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Nilakantan with the .

Allowable Subject Matter
	Claims 1-3 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/M.A/
February 25, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456